In this case the defendant admitted liability. The sole question was the amount of damages. This was the issue put to the jury. Any error, therefore, in guiding the jury in its ascertainment of damages would be highly prejudicial and apt to do great injustice one way or the other. Leaving that for the moment to consider the question of appellant's right to a review of the court's ruling in setting aside the verdict of $12,000, we find that respondent, in effect, says:
"Your right to review the correctness of an order setting aside a verdict is a right which is embedded in the action. When the action is gone, the right is gone. As long as the action is extant you may reserve by wayside bill of exceptions the right to review the court's ruling; but when the action is out of court your right, as incidental to the action, is gone. The action is out of court by my dismissing without prejudice. Therefore, the matter of the court's ruling in setting aside the verdict is no longer litigable. Since it was error in that action, if error at all, the suit being ended the error is moot."
The appellant says:
"Granted, for the sake of the argument, that after a setting aside of the verdict you had the right to dismiss on the theory that the setting aside of the verdict gave you full control of your own suit in the absence of a counterclaim, the same as if no verdict had ever been rendered; still, we had a satisfactory judgment which was set aside. If there was error in setting it aside, we have been aggrieved in two respects. It has done away with a judgment which was a jury's finding of the extent of our liability and which would have ended all further bother of litigation Secondly, on your own theory, it served to leave open the way for a dismissal of the action by you which you could not otherwise have done. In short, the court's error, if it was error, not only set aside a judgment which was satisfactory to us but, if you are correct, made it impossible for us to appeal to determine whether there was error because it permitted you to dismiss the suit, and, according to your theory, made it impossible for us to review the ruling. It, therefore, must result that, granted you have the right *Page 308 
to dismiss, then this suit was given finality. The judgment of dismissal was a final judgment. From that point we have the right to have reviewed the ruling of the court which was prejudicial to us. Had the suit not been dismissed, we by wayside bill of exceptions would have had that right. If we had the right to have the judgment remain, the ruling of the court setting it aside prejudiced us. Certainly, we have the right to have the court's ruling reviewed."
I believe the appellant's position in this regard well taken. A finding by the jury ended litigation and fixed liability, making it certain. If the court was in error in setting it aside, the court's action denied them a right which they had. There must be some way to test out the correctness of           4 the court's action. The opinion of Mr. Justice EPHRAIM HANSON holds that a dismissal gave the appellant what it prayed for, to wit, a dismissal; that the judgment of dismissal was favorable and not adverse, and that, therefore, there was no right of appeal. But the answer of the appellant admits liability under the Federal Employers' Liability Act (45 U.S.C.A. §§ 51-59), in that it admitted a failure of its appliances. Therefore, it expected to get some judgment against it. It considered $12,000 satisfactory. If, through an error of the court, it was denied the fixity and certainty of this judgment, why would not a dismissal of this suit, which destroyed all chances to have its suit reviewed by a wayside bill of exceptions, be adverse? Granted that respondent had the right to dismiss the action, an appeal from the point of that dismissal on the court's ruling setting aside the verdict was the appellant's last and only opportunity to have reviewed such ruling of the court which, if erroneous, would certainly have prejudiced the appellant. If appellant had the right to have reviewed the action of the trial court in setting aside the verdict, then such right cannot be taken away by the dismissal of the suit. I think the plaintiff after the verdict was set aside had the right to dismiss his action without prejudice, whatsoever his motive, but I further think that a judgment of dismissal immediately set running the time *Page 309 
and the opportunity for the defendant to appeal from the ruling of the court setting aside the verdict.
When it comes to the matter of determining whether the trial court was correct in setting aside the verdict, I agree with the opinion of Mr. Justice EPHRAIM HANSON. I have serious doubts as to whether the instruction complained of was correct, especially in the light of the federal decisions, comments in respect to which have been made in the other opinions filed in this case. The learned and careful trial judge was in a difficult position. As far as the record shows, no evidence showing the rate of return on investments which were safe for the ordinary prudent man, unlearned in investment technique, was introduced. No tables from which the present values of an anticipated reduction in earnings could be figured were introduced. Very few jurymen, indeed, would have been competent even to take the legal rate and figure the present value of anticipated dollars over a period of 33 years without tables to aid them. The federal cases seem to hold that the jurors should arrive at the present value of these anticipations on evidence introduced of the rate of return which capital safely invested might expect. There were only three possible things which the court could do; the case had to be withheld from the jury because of lack of sufficient evidence, as it was held in the case of Southern Pac. Co. v. Gastelum,38 Ariz. 127, 297 P. 875, should be done where there was no evidence of the present worth of future pecuniary earnings, or it could do what it did do, instruct the jury that they could, but were not required to, use the legal rate, or it could put the case to the jury without any instruction as to the figure which might be used to make the computation. These were the only three methods of procedure which the court could follow under the circumstances. In giving the instruction it did, the court must have assumed that the matter of the rate of return for safe investments of capital to an ordinary person unschooled in making investments was something that was in the ordinary experience and knowledge of the *Page 310 
jury. If it had not so assumed, the jury would not have had any other rates from which to make a choice, and a choice was necessarily implied in the instruction.
As a matter of fact, it is impossible to tell whether the $12,000 verdict reflects any rate. What elements the jury took into consideration, no one will know. They may have given so much for pain and suffering and the rest upon the theory that the plaintiff was not totally incapacitated. Certainly, if they came to the conclusion that his entire earning power was destroyed, even at 8 per cent the verdict was too small. (See hereunder.) Judging from the federal decisions, the court should have called for evidence on the rates of return which a safe investment of capital could expect. In the absence of response, had the court permitted the case to go to the jury, it would have been better to have not mentioned any rate. The plaintiff, at least, not having furnished evidence, could not then complain. In such case it may be that the jury could be permitted to pass only on other elements of damage in regard to which there was a complete chain of evidence, such as pain and suffering. That element of damage which depends upon ascertaining the present worth of future pecuniary earnings being supported by evidence in which there was an important link missing might have to be withheld from the jury. It is, however, not necessary to decide that question. I think the court made no error in setting aside the verdict. The instruction given under any version was erroneous and highly prejudicial.
I also think it was not a clear abuse of discretion to set aside the verdict as inadequate. At $1,800 a year for 33 years, even at 8 per cent, the present value of future earnings would be $20,292.37; at $1,500 a year it would be $17,250. Of course, this presupposes a total loss of earning power. The jury may have believed that the plaintiff could have earned something. But the jury certainly was not equipped to apply to the problem of arriving at a fair sum all the help which it should have had at its command. Had it had these in its possession and then found a verdict of *Page 311 
$12,000, the trial court might have been more assured that it had given consideration to all factors. As it was, there is no such assurance. I cannot say that the court under the circumstances abused its discretion in setting aside the verdict if it did so on the ground that it was inadequate. The ruling setting aside the verdict does not say upon which ground it set it aside.
No error having been committed in setting aside the verdict, it follows that the defendant was not aggrieved. I concur in the results reached by the opinion of Mr. Justice EPHRAIM HANSON.